Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 10, 13, 19 and 22 objected to because of the following informalities:  Claims 1, 7, 9, 10, 13, 19 and 21-22 contain undefined Acronyms “ANDSF”, “Wi-Fi” , “RSS” “PLMN” and “WPA-Wi-Fi” respectfully.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sanz et al. ( US Patent Application Publication 2015/0195760).

Regarding claims 1 and 12-13 Sanz et al. discloses method for automatic offloading of a user device into wireless network (Wi-Fi) using an ANDSF application, the method comprising (see fig. 3, UE, Wi-Fi, and ANDSF): 
configuring, at the user device, available wireless network (Wi-Fi), wherein wireless network (Wi-Fi) is configured into ANDSF policy, wherein ANDSF policy is configured in ANDSF server, wherein ANDSF server is associated with the ANDSF application( see fig. 3, see [0114-115], UE is connected with initial ANDSF policy configuration  via trusted Wi-Fi AP ) ; 
validating, at the user device, wireless network (Wi-Fi), wherein wireless network (Wi-Fi) is validated using the ANDSF application, wherein the ANDSF application validates configured wireless network (Wi-Fi) based on Quality of Experience (QOE) parameters( see [0115]  the UOP creation and validation, it also requires the Wi-Fi AP (31) to be in UE's range ( quality parameter) )and 
offloading the user device into wireless network (Wi-Fi), wherein the user device is offloaded using the ANDSF application, wherein the ANDSF application offloads the user device into wireless network (Wi-Fi) with high signal strength( see [0117] ANDSF policy to force an offloading through the suggested Wi-Fi AP with top priority) .
Regarding Claims 2 and 14 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application, further comprising, capturing analytics information at the user device, wherein analytics information comprising policy pull, evaluation, offload, RAM usage, and up time, wherein analytical information is captured for each data session associated with wireless network (Wi-Fi) and mobile network, wherein analytical information is stored into local database associated with the user device(see [0101] an ANDSF server (1), to store a user's offloading policy entries, which dialogues with an UE (2). Those elements are enhanced by adding an UOP Client (22) to the UE, an UOP server (23) to the ANDSF server, and an external UOP repository (21) for UOP storage.) .
Regarding Claims 3 and 15 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application monitors QoE (Quality of Experience) parameters during offloading of the user device, wherein QoE parameters are monitored for checking signal strength associated with wireless network (Wi-Fi)( see fig. 2 and 3, see [0104] a UOP client (31) as an enhancement of the standard ANDSF client to apply the credentials needed to the UOP Server and retrieve the UOP entries associated with this user, as well as triggering the Offload if the validity conditions are met. The UOP entries are retrieved by using the S14 interface defined in the ASDNF standard.)   .
Regarding Claims 4 and 16 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application allocates one or more dynamic servers during increase in number of users at particular location, wherein the ANDSF application allocates the one or more dynamic servers based on MCC (Mobile Country Code) and MNC (Mobile Network Code) value captured from wireless network (Wi-Fi)( see [0076] he users are involved in the ANDSF policy definition and can specify their own settings, even including as a valid Wi-Fi AP those they trust regardless of their being known or not by the Network Operator.  See also [0102-103] Each UOP entry may consist of: a) List of users allowed access to the UOP entry plus allowed operations (i.e. lookup total control) along with (optionally) their UOP management credentials; b) the identifier of Access Network, usually a Wi-Fi AP, which will be used as a main example in the following explanation; c) credentials required for connection to the Wi-Fi AP; d) geographical location and time/date validity ranges for the UOP entry.) .
Regarding Claims 5 and 17 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application applies batch logic during increase in number of users, wherein batch logic is applied using policy pull associated with the ANDSF application( see [0102-103] Each UOP entry may consist of: a) List of users allowed access to the UOP entry plus allowed operations (i.e. lookup total control) along with (optionally) their UOP management credentials; b) the identifier of Access Network, usually a Wi-Fi AP, which will be used as a main example in the following explanation; c) credentials required for connection to the Wi-Fi AP; d) geographical location and time/date validity ranges for the UOP entry. In one embodiment of the invention, the ANDSF server also includes an UOP server (23), able to connect to the UOP repository, add new UOP entries, retrieve those belonging to/authorised for a specific user, or edit/delete existing ones. This UOP Server is also able to connect Network Management Elements (e.g. an AAA/HSS (24), i.e. Authentication, Authorisation and Accounting server (AAA) or a Home Subscriber Server (HSS) to manage the users' subscription and its right access to network resources and services) to authenticate and validate both users and Wi-Fi AP if necessary)
Regarding Claims 6 and 18 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application supports validation of location based policy using 3GPP location identifiers see [0105-106] The communication between the UOP Client and the UOP server builds upon the ANDSF standard, so the security levels and reliability of communication assured by this protocol are maintained. All location information can be expressed as geographical coordinates, cellular cell ID or area ID, or WLAN location (HESSID, SSID or BSSID). See also [0115]  the ANDSF server (1) via 3GPP network access is enabled).
Regarding Claims 7 and 19 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application facilitates regulate RSS check during reduction in signal strength of wireless network (Wi-Fi), wherein regulate RSS check avoids toggling in wireless network (Wi-Fi)( see[0120-121] the UE requests (45) the ANDSF server to lookup (46) the Wi-Fi AP in the UOP repository (21) and, if found (47) there, to send (48) back both the "connection trigger" (this access is placed at the top of the priority list) and the required access credentials, as well as any update in the UOP information since its creation. The UE then applies the UOP policy, performing (49) an offloading to the W-Fi AP.] When UOP validity constraints for that Wi-Fi AP are no longer valid, the UE rolls back (50) to 3GPP Network Access. ).
Regarding Claims 8 and 20 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application comprises policy and customized logic for reconnecting the user device, wherein policy and customized logic for reconnecting the user device facilitates the ANDSF application in saving bandwidth usage(see fig 4-5, see [0123-125] After the ANDSF server checks (52)(53) with the AAA/HSS server (24) that the user and the Wi-Fi AP are both allowed, it sends (54) a message to the UE with the contents of the associated UOP entry. The UE collects (55) the changes in UOP entry and sends (56) them to the UOP repository through the connection offloaded through the Wi-Fi AP. The ANDSF server validates and saves (57) the new UOP in the UOP repository and updates (58) the policies in UE. If there were any errors during the process, the ANDSF server would send an error message) .
Regarding Claims 9 and 21 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application implements PLMN based restriction, wherein PLMN based restriction facilitates the ANDSF application for allowing registration of the user device using configured MCC (Mobile Country Code) and MNC (Mobile Network Code)( see [0076] the users are involved in the ANDSF policy definition and can specify their own settings, even including as a valid Wi-Fi AP those they trust regardless of their being known or not by the Network Operator.  See also [0102-103] Each UOP entry may consist of: a) List of users allowed access to the UOP entry plus allowed operations (i.e. lookup total control) along with (optionally) their UOP management credentials; b) the identifier of Access Network, usually a Wi-Fi AP, which will be used as a main example in the following explanation; c) credentials required for connection to the Wi-Fi AP; d) geographical location and time/date validity ranges for the UOP entry.) .
Regarding Claims 10 and 22 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application supports offloading of the user device on preconfigured WPA-Wi-Fi( see[0140] FIG. 8 represents a particular embodiment of the invention using ANDSF  offloading, as Wi-Fi AP auto-configuration tool in a service environment.).
Regarding Claims 11 and 23 Sanz et al. discloses everything as applied above (see claims 1 and 12).
wherein the ANDSF application comprises ANDSF server, wherein ANDSF server controls the ANDSF application using push notification( see[0128] UE1 must be initially linked to the ANDSF server (1) and initiate (61) the process for granting UOP lookup rights over the entry to UE2. The ANDSF server should validate (62) (63) in the UOP repository (21) that the UE1 owns that entry and check (64)(65) that both UE2 and the Wi-Fi AP (31) are registered/authorised in the core AAA/HSS. If everything is Ok, the ANDSF server sends (66) to UE1 a "policy invite OK", reporting that the invitation process is about to be launched. If any part of this process fails, a user rejected message is sent to UE1.) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        June 18, 2022

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478